Title: From George Washington to James McAlpin, 14 July 1799
From: Washington, George
To: McAlpin, James

 

Sir,
Mount Vernon July 14th 1799

Your letters of the 24th & 27th Ulto have come duly to hand; and, persuaded as I am that, you have used your best endeavours to furnish my uniform Coat, agreeably to the regulations of the War department, I thank you for your exertions; although they have failed of the desired effect.
Some years ago (while the Governmt was in New York) I had a cloke well embroidered there (at the instance of a Mr Bahr, who was then my Taylor)—possibly, the same person, or some other, might be found there still, to do it, if Mr Bahr is living & was applied to.
If a failure takes place there also, and the coat is not already embarked for Europe, let it remain at present, and inform me of the state of, and what can be done with it. I am Sir Your Very Hble Servant

Go: Washington

